Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “the first parameter range being between a first value and a second value, and the second parameter range being between a third value and a fourth value, the fourth value being at least twenty percent above the second value” is not definite. The ranges and relationships among the first, second, third and fourth values are not definite. It is definite whether the first value is higher or lower than the second value and it is also not definite whether the third value is higher or lower than the fourth value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100006551 A1 to Geissler et al. (“Geissler”) in view of US 20150053660 A1 to Schartner et al. (“Schartner”).
Geissler discloses:
Regarding claim 1:
power conversion circuitry (e.g., circuitry of welding-type power supply 200) configured to convert an input power to a welding-type output power (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35), the power conversion circuitry comprising: 
a pre-regulator circuit (e.g., circuit including boost-type preregulator 204) configured to produce a pre-regulator output voltage (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35); and 
control circuitry (e.g., circuitry including controller 210) configured to control the pre-regulator circuit to provide the pre- regulator output voltage at a first voltage level when a parameter is within a first parameter range, and control the pre-regulator circuit to provide the pre-regulator output voltage at a second voltage level that is different than the first voltage level when the parameter is within a second parameter range, the parameter comprising an input voltage of the input power or a rectified input voltage of a rectified input power, the first parameter range being between a first value and a second value, and the second parameter range being between a third value and a fourth value, the fourth value being at least twenty percent above the second value (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35);
Regarding claim 2: the input power comprises a three phase input power, the input voltage comprises a first voltage of the three phase input power, and the rectified input voltage comprises a second voltage of the three phase input power after rectification (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35);
Regarding claim 3: the control circuitry is configured to control the pre-regulator circuit to provide a service mode level of the pre-regulator output voltage at a service level that is less than the first voltage level and the second voltage level a selection of a service mode received via an operator interface, a connection of a service tool with the welding-type power supply, or the input voltage, or the rectified input voltage, being in a service mode range that is less than both the first parameter range and the second parameter range (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35);
Regarding claim 4: the control circuitry is configured to control the pre-regulator circuit to provide the pre-regulator output voltage at an idle level that is less than the first voltage level and the second voltage level when the welding-type output power drawn from the power conversion circuitry is less than a power threshold or a torch activation signal has not been received, for a threshold period of time (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35);
Regarding claim 5: the pre-regulator circuit includes one or more controllable circuit elements, the control circuitry configured to control the one or more controllable circuit elements via one or more first control signals having when the parameter is within the first parameter range, and control the one or more controllable circuit elements via one or more second control signals when the parameter is within the second parameter range (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35);
Regarding claim 6: the first parameter range is nominally between 208 volts and 460 volts, and the second parameter range is nominally between 460 volts and 600 volts (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35);
Regarding claim 7: the first voltage level is between 750 volts and 800 volts (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35); 
Regarding claim 9: the first voltage level is a first percentage amount above the input voltage or the rectified input voltage, and the second voltage level is a second percentage amount above the input voltage or the rectified input voltage (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35); and
Regarding claim 21: 
power conversion circuitry (e.g., circuitry of welding-type power supply 200) configured to convert an input power to a welding-type output power (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35), the power conversion circuitry comprising: 
a pre-regulator circuit (e.g., circuit including boost-type preregulator 204) configured to produce a pre-regulator output voltage (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35); and 
control circuitry (e.g., circuitry including controller 210) configured to: control the pre-regulator circuit to provide the pre-regulator output voltage at a first voltage level when a parameter is within a first parameter range, and control the pre-regulator circuit to provide the pre-regulator output voltage at a second voltage level when the parameter is within a second parameter range, the parameter comprising a pre-regulated output current, the welding-type output power, an auxiliary output power, or a user selected output power (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35).
To the extent that it may be argued that Geissler does not explicitly disclose control circuitry configured to control the pre-regulator circuit to provide the pre- regulator output voltage at a first voltage level when a parameter is within a first parameter range, and control the pre-regulator circuit to provide the pre-regulator output voltage at a second voltage level when the parameter is within a second parameter range, the parameter comprising an input voltage of the input power, a rectified input voltage of a rectified input power, a pre-regulated output current, the welding-type output power, an auxiliary output power, or a user selected output power (as recited in claim 1), Schartner discloses:
Regarding claim 1:
power conversion circuitry (e.g., circuitry in Fig. 1-13) configured to convert an input power to a welding-type output power (e.g., Fig. 1-13 and para 61-77), the power conversion circuitry comprising: 
a pre-regulator circuit (e.g., pre-regulator circuits in Fig. 1-3 and 6) configured to produce a pre-regulator output voltage (e.g., Fig. 1-3 and 6 and para 61-77); and 
control circuitry (e.g., control circuitry in Fig. 1-13) configured to control the pre-regulator circuit to provide the pre- regulator output voltage at a first voltage level when a parameter is within a first parameter range, and control the pre-regulator circuit to provide the pre-regulator output voltage at a second voltage level that is different than the first voltage level when the parameter is within a second parameter range, the parameter comprising an input voltage of the input power or a rectified input voltage of a rectified input power, the first parameter range being between a first value and a second value, and the second parameter range being between a third value and a fourth value, the fourth value being at least twenty percent above the second value (e.g., Fig. 1-13 and para 61-77);
Regarding claim 2: the control circuitry is electrically connected to, and configured to receive input from, a bus of the pre-regulator circuit, a sensor positioned between an input circuit and the pre-regulator circuit, or an auxiliary output of an auxiliary output circuit (e.g., Fig. 2-4 and para 6-8, 25-28 and 34-35) (e.g., Fig. 1-13 and para 61-77);
Regarding claim 3: the control circuitry is configured to control the pre-regulator circuit to provide a service mode level of the pre-regulator output voltage at a service level that is less than the first voltage level and the second voltage level a selection of a service mode received via an operator interface, a connection of a service tool with the welding-type power supply, or the input voltage, or the rectified input voltage, being in a service mode range that is less than both the first parameter range and the second parameter range (e.g., Fig. 1-13 and para 61-77);
Regarding claim 4: the control circuitry is configured to control the pre-regulator circuit to provide the pre-regulator output voltage at an idle level that is less than the first voltage level and the second voltage level when the welding-type output power drawn from the power conversion circuitry is less than a power threshold. or a torch activation signal has not been received, for a threshold period of time (e.g., Fig. 1-13 and para 61-77);
Regarding claim 5: the pre-regulator circuit includes one or more controllable circuit elements, the control circuitry configured to control the one or more controllable circuit elements via one or more first control signals having when the parameter is within the first parameter range, and control the one or more controllable circuit elements via one or more second control signals when the parameter is within the second parameter range (e.g., Fig. 1-13 and para 61-77);
Regarding claim 6: the first parameter range is nominally between 208 volts and 460 volts, and the second parameter range is nominally between 460 volts and 600 volts (e.g., Fig. 1-13 and para 61-77);
Regarding claim 7: the first voltage level is between 750 volts and 800 volts (e.g., Fig. 1-13 and para 61-77); 
Regarding claim 8: the second voltage level is between 920 volts and 940 volts (e.g., Fig. 1-13 and para 61-77);
Regarding claim 9: the first voltage level is a first percentage amount above the input voltage or the rectified input voltage, and the second voltage level is a second percentage amount above the input voltage or the rectified input voltage (e.g., Fig. 1-13 and para 61-77); and
Regarding claim 21: 
power conversion circuitry (e.g., circuitry in Fig. 1-13) configured to convert an input power to a welding-type output power (e.g., Fig. 1-13 and para 61-77), the power conversion circuitry comprising: 
a pre-regulator circuit (e.g., pre-regulator circuits in Fig. 1-3 and 6) configured to produce a pre-regulator output voltage (e.g., Fig. 1-13 and para 61-77); and 
control circuitry (e.g., control circuitry in Fig. 1-13) configured to: control the pre-regulator circuit to provide the pre-regulator output voltage at a first voltage level when a parameter is within a first parameter range, and control the pre-regulator circuit to provide the pre-regulator output voltage at a second voltage level when the parameter is within a second parameter range, the parameter comprising a pre-regulated output current, the welding-type output power, an auxiliary output power, or a user selected output power (e.g., Fig. 1-13 and para 61-77).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Geissler as suggested and taught by Schartner in order to provide a welding type power supply that can be readily adapted for different input voltages and power levels along with various welding outputs (e.g., Schartner: para 18).
Allowable Subject Matter
Claims 10-17 are allowed.
Response to Amendment
The amendment of 10/29/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as support for the amendments. The remarks then summarize the previous interview. The remarks then address the prior art rejections.
The remarks address claim 1, noting that it has been amended to present new limitations and asserting that the rejections of claim 1, and claims 1-9 dependent upon claim 10, are moot such that Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims. However, claims 1-9 are presently rejected as set forth and explained above.
The remarks then note that claim 6 is dependent upon claim 1, and therefore includes all the limitations as claim 1 and that claim 6, as amended, sets forth: "control circuitry configured to control [a] pre-regulator circuit to provide [a] pre-regulator output voltage at a first voltage level when a parameter is within a first parameter range, and control the pre-regulator circuit to provide the pre-regulator output voltage at a second voltage level that is different than the first voltage level when the parameter is within a second parameter range, the parameter comprising an input voltage of [an] input power or a rectified input voltage of a rectified input power...wherein the first parameter range is nominally between 208 volts and 460 volts, and the second parameter range is nominally between 460 volts and 600 volts." The remarks also note that claims 7-9, dependent upon claim 6, are similarly directed. The remarks then state that, while the Office Action cites Geissler and/or Schartner as allegedly disclosing the above limitations, Applicant respectfully submits that Geissler and/or Schartner, whether alone or in combination, do not support a prima facie case of obviousness against claim 6, as amended and that, during an interview, the Examiner pointed to paragraph [0006] of Giessler and paragraphs [0061]-[0062] of Schartner as evidence that Geissler and/or Schartner disclose the above limitations. The remarks then submit that these portions of Geissler and/or Schartner simply describe power supplies emblematic of the conventional power supplies described in Applicant's Specification and refer to [0002], describing conventional power supplies that may receive a variety of different input voltages and "regulate [the] input voltage ... to some pre-regulated voltage level that is always the same, regardless of the input voltage."); see also Id. at [0029]. The remarks then submit that the claimed invention improves upon conventional power supplies "by providing a pre-regulated bus at one voltage for certain input voltages, and at another voltage for other input voltages...," which may make a power supply "more efficient than power supplies having conventional pre-regulator circuits" and refer to the specification at [0030]. The remarks further submit that at least claim 6, as amended, and claims 7-9, dependent upon claim 6, recite a non-obvious improvement of Geissler and/or Schartner and that Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims. In response to applicant's argument that the claimed invention improves upon conventional power supplies "by providing a pre-regulated bus at one voltage for certain input voltages, and at another voltage for other input voltages...," which may make a power supply "more efficient than power supplies having conventional pre-regulator circuits", the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remarks next address claim 10, noting that it has been amended to present new limitations and that the rejections of claim 10, and claims 11-17 dependent upon claim 10, are moot such that Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims. As noted above, claims 10-17 are allowed.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 26, 2022